Citation Nr: 0004080	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the veteran's service-
connected myositis of the right shoulder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to dental treatment on the basis of dental 
trauma during service.

4.  Entitlement to service connection for degenerative 
arthritis of the right shoulder, to include as secondary to 
the veteran's service-connected myositis of the right 
shoulder.

5.  Entitlement to a compensable evaluation for myositis of 
the right shoulder, currently evaluated as noncompensably 
(zero percent) disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

In January 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska denied the 
veteran's initial claim of entitlement to service connection 
for a shoulder disorder, among other claims.  In a multi-
issue decision issued in February 1996, the Board granted 
entitlement to service connection for myositis of the right 
shoulder but denied entitlement to service connection for 
degenerative joint disease of the right shoulder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) (then named the United 
States Court of Veterans Appeals).  In November 1996, the 
appellant and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion to vacate the portion of the Board's 
decision that denied entitlement to service connection for 
degenerative joint disease of the right shoulder and to 
remand that issue for additional development and 
readjudication.  The other issues addressed in the February 
1996 Board decision were not made subject to this joint 
motion.  In the same month, the Court granted the joint 
motion, and the Board remanded this matter back to the RO for 
further development in June 1997.  The case has since been 
returned to the Board.  

The remaining claims on appeal have arisen from rating 
decisions issued subsequent to the June 1997 remand.  In a 
May 1998 rating decision, the RO assigned a noncompensable 
(zero percent) evaluation for myositis of the right shoulder 
and denied service connection for left shoulder arthritis.  
In a May 1999 rating decision, the RO denied service 
connection for PTSD.  In a September 1999 rating decision, 
the RO denied entitlement to dental treatment on the basis of 
dental injury from service trauma.  

In his May 1999 Substantive Appeal, the veteran raised the 
issues of entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and contemporaneous 
examination, and entitlement to adequate reasons and bases.  
The Board would point out, however, that these are ancillary 
issues to the veteran's underlying claims; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (1999) (regarding independent medical opinions).  
Similarly, the adequacy of the reasons and bases of a 
decision denying benefits may be contested only as a part of 
an appeal on the merits of the decision rendered on the 
primary issues.

The claims of entitlement to service connection for a left 
shoulder disorder, entitlement to service connection for 
PTSD, and entitlement to dental treatment will be addressed 
in the REASONS AND BASES section of this decision.  The claim 
of entitlement to service connection for degenerative joint 
disease of the right shoulder will be addressed in both the 
REASONS AND BASES and the REMAND sections of this decision.  
The claim of entitlement to a compensable evaluation for 
myositis of the right shoulder will be addressed in the 
REMAND section of this decision.

In view of the Board's determination of the veteran's claim 
for service connection for PTSD and the diagnosis of an 
anxiety disorder, as noted in a January 1999 VA psychiatric 
examination report, the Board refers the issue of entitlement 
to service connection for an anxiety disorder back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
a current left shoulder disorder and either service or a 
service-connected disability.

3.  There is no competent medical evidence showing a current 
diagnosis of PTSD.

4.  The evidence of record does not reflect that the veteran 
sustained a dental injury in service or that he was a 
prisoner of war.

5.  There is competent medical evidence of a nexus between 
the veteran's current degenerative joint disease of the right 
shoulder and his service-connected myositis of the right 
shoulder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disorder, to include as secondary to the veteran's 
service-connected myositis of the right shoulder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for entitlement to dental treatment on the 
basis of dental trauma during service have not been met.  38 
U.S.C.A. §§ 1712(b), 5107 (West 1991); 38 C.F.R. 
§§ 17.93, 17.161 (1999).  

4.  The claim of entitlement to service connection for 
degenerative arthritis of the right shoulder, to include as 
secondary to the veteran's service-connected myositis of the 
right shoulder, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations regarding service 
connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, service 
connection is warranted for certain chronic diseases, 
including arthritis, which are manifested to a degree of 10 
percent or more within one year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his or her claim, and the claim must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

As the veteran's DD Form 214 indicates that he is a recipient 
of the Sub Combat Insignia, with one star, the Board would 
point out that 38 U.S.C.A. § 1154(b) (West 1991) provides 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (1999).  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. at 507. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Left shoulder disorder

As a preliminary matter, the Board observes that entitlement 
to service connection for a left shoulder disorder had 
previously been denied in a February 1996 Board decision.  
Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the 
Board must consider the question of whether new and material 
evidence has been submitted in regard to a claim for service 
connection that had previously been denied in a final 
decision even if the RO denied the same claim on a de novo 
basis.  Here, as set forth below, the veteran has presented 
new evidence addressing the nature and extent of his current 
left shoulder disability.  The Board finds that this evidence 
bears directly and substantially on the claim in question and 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim, should the 
merits of the claim be reached.  As such, the Board does not 
dispute the RO's consideration of this claim on a de novo 
basis.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (1999).

The first medical evidence of record of a left shoulder 
disorder is an April 1996 statement from Gordon D. 
Bainbridge, M.D., of Orthopaedic Specialists of Nebraska in 
Grand Island, Nebraska.  Dr. Bainbridge noted that the 
veteran had reported pain since service and that x-rays 
showed moderate acromioclavicular joint arthritis.  No 
commentary regarding the etiology of this disability was 
offered.  The report of a VA examination conducted by 
Orthopaedic Specialists of Nebraska in June 1996 indicates 
that x-rays showed mild degeneration of the veteran's 
acromioclavicular joints.  The examiner noted that the 
veteran reported left shoulder pain since service but stated 
that "[t]here is nothing to indicate that he had problems 
during that time."  The reports of the veteran's April 1998 
and December 1998 VA examinations, conducted at Kearney 
Orthopedic and Fracture Clinic in Kearney, Nebraska, as well 
as the reports of the veteran's October 1999 VA orthopedic 
and general medical examinations, indicate diagnoses of 
bilateral degenerative joint disease and impingement syndrome 
of the shoulders, but the doctors who conducted these 
examinations provided no further commentary regarding the 
etiology of any left shoulder disorders.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's current left shoulder disorder 
and either service or a service-connected disability, 
including his service-connected myositis of the right 
shoulder.  Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  However, as the 
veteran has not been shown to possess the requisite medical 
expertise necessary to render a competent opinion regarding 
etiology, his lay contentions provide an insufficient basis 
upon which to find his claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for a left shoulder disorder, to include 
as secondary to his service-connected myositis of the right 
shoulder, must be denied as not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the veteran's 
claim is not well grounded, the VA has no further duty to 
assist him in developing the record to support this claim.  
See Epps v. Gober, 126 F.3d at 1467-68.

In denying this claim as not well grounded, the Board is 
denying this claim on the same basis employed by the RO in 
the appealed May 1998 rating decision.  Furthermore, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to make the veteran's claim well 
grounded.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disability.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

III.  PTSD

As noted above, in order to establish service connection for 
a particular disorder, the evidence of record must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the Board observes that the veteran was awarded 
the Sub Combat Insignia, with one star.  The Board also notes 
that the veteran's January 1999 VA psychiatric examination 
contains a diagnosis of a situational anxiety disorder 
related to current medical problems, with a Global Assessment 
of Functioning (GAF) score of 70 assigned.  However, there is 
no medical evidence indicating a diagnosis of PTSD.  In the 
report of the January 1999 VA examination, the veteran's 
examiner noted that the veteran's in-service difficulties 
were not of such severity that they affected his 
occupational, social, and family history after service and 
that "[t]he veteran had no clear indication of any post-
traumatic stress disorder after the service and up to the 
present time."  Overall, although the examiner found that 
future symptomatology might be referable to PTSD, the 
criteria for the diagnosis of PTSD had not been satisfied at 
the time of the examination.     

In short, there is no competent medical evidence of record 
suggesting a current diagnosis of PTSD.  Again, the only 
evidence of record supporting the veteran's claim for service 
connection for this disability is his lay opinion, but, as 
the veteran has not been shown to possess the expertise 
needed to render a diagnosis of a mental disorder, his lay 
opinion is insufficient to render this claim well grounded. 
See Grottveit v. Brown, 5 Vet. App. at 93; see also LeShore 
v. Brown, 8 Vet. App. at 409.  In the absence of competent 
evidence to support the veteran's claim for service 
connection for PTSD, this claim must be denied as not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. at 611; Epps 
v. Gober, 126 F.3d at 1467-68.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on its merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question of whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran resulting solely from the omission of the well-
grounded-claim analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded and, as such, has no further 
duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for PTSD.  See McKnight v. Gober, 131 
F.3d at 1484-85.

IV.  Dental injury

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to dental treatment on the basis of 
dental trauma during service is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's duty to assist him with the development of facts 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

Under 38 C.F.R. § 17.161 (1999), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.93 (1999).  

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161(a) (1999).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within 90 days after the date of 
correction.  38 C.F.R. § 17.161(b)(1) (1999).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2) 
(1999).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (1999).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability. 38 C.F.R. 
§ 17.161(d) (1999).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e) (1999).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. 
§ 17.161(f) (1999).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (1999).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h) (1999).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 
38 C.F.R. § 17.47(g) (1999).  38 C.F.R. § 17.161(i) (1999).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j) (1999).

In this case, the veteran was discharged from service in May 
1946, and service connection is in effect for teeth # 2, 3, 
14, 15, 18, and 30, as indicated in an October 1954 rating 
action.  There is no indication from the claims file that a 
compensable evaluation has been assigned.  The veteran's 
current claim was received in August 1999.  Significantly, he 
has not been shown to have incurred a dental condition as a 
result of combat wounds or service trauma or to have been a 
prisoner of war during service.  The veteran has also 
submitted no evidence showing that his claimed dental 
condition is complicating an associated service-connected 
disability, and he has not been assigned a 100 percent 
schedular evaluation or a total disability rating by reason 
of individual unemployability.  Moreover, there is no 
evidence that the veteran is participating in a Chapter 31 
program or receiving care and service under Chapter 17.  

In short, the veteran has not met any of the criteria for 
entitlement to dental treatment on the basis of dental trauma 
during service.  As such, the preponderance of the evidence 
is against his claim for that benefit.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



V.  Degenerative joint disease of the right shoulder

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for degenerative 
arthritis of the right shoulder, to include as secondary to 
his service-connected myositis of the right shoulder, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, this claim is plausible and capable of 
substantiation.  The Board has based this determination on a 
November 1992 VA x-ray report containing a diagnosis of 
"[d]egenerative joint disease with probable associated 
myositis, right shoulder."  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a left shoulder disorder, to 
include as secondary to the veteran's service-connected 
myositis of the right shoulder, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.

The claim of entitlement to dental treatment on the basis of 
dental trauma during service is denied.

The claim of entitlement to service connection for 
degenerative arthritis of the right shoulder, to include as 
secondary to the veteran's service-connected myositis of the 
right shoulder, is found to be well grounded.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

The VA also has a duty to accomplish all development 
requested in a Board remand.  The Court has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  In the present 
case, the Board's June 1997 remand included a request for an 
examination to address whether incurrence or aggravation of 
the veteran's degenerative joint disease of the right 
shoulder was caused by his service-connected myositis of the 
right shoulder.  The veteran underwent several VA 
examinations subsequent to this remand, but the requested 
information regarding etiology was not provided in any of the 
examination reports.  As such, further action on the 
veteran's claim for service connection for degenerative joint 
disease of the right shoulder is warranted.

The veteran has also completed a claim for a compensable 
evaluation for his service-connected myositis of the right 
shoulder.  In view of the close anatomical proximity between 
this disorder and the veteran's degenerative joint disease of 
the right shoulder, the Board finds that the claims 
concerning these two disabilities are inextricably 
intertwined.  The Court has stated that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue, here the 
claim for a compensable evaluation for myositis of the right 
shoulder, cannot be rendered until the other issue, here the 
claim for service connection for degenerative joint disease 
of the right shoulder, has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).    

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his degenerative 
joint disease of the right shoulder and 
the nature and extent of his service-
connected myositis of the right shoulder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that incurrence of the veteran's 
degenerative joint disease of the right 
shoulder is proximately due to, or the 
result of, his service-connected myositis 
of the right shoulder.  If the examiner 
answers that question in the negative, an 
opinion should then be provided as to 
whether it is at least as likely as not 
that aggravation of the veteran's 
degenerative joint disease of the right 
shoulder is proximately due to, or the 
result of, his service-connected myositis 
of the right shoulder.  The examiner 
should also, to the extent possible, 
clearly describe what symptomatology 
results from the service-connected 
myositis of the right shoulder, as 
opposed to that resulting from the 
degenerative joint disease of the right 
shoulder.  A complete rationale should be 
given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

2.  The RO should then review the 
examination report and determine whether 
all requested opinions have been provided 
by the examiner.  If not, the examination 
report should be returned to the examiner 
for completion.  See Stegall v. West, 11 
Vet. App. at 270-71.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
degenerative arthritis of the right 
shoulder, to include as secondary to his 
service-connected myositis of the right 
shoulder; and entitlement to a 
compensable evaluation for myositis of 
the right shoulder.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


